Undercofler, Presiding Justice.
Tony Williams, alias Bobby Robinson, was indicted for armed robbery. He waived a jury trial, was found guilty by the trial court, and sentenced to serve 15 years imprisonment. His appeal to this court asserts that his motion for new trial should have been granted on the general grounds.
Four eyewitnesses positively identified the appellant as the person who committed the armed robbery. The appellant’s defense was alibi. There is ample evidence in the record to support the conviction. The general grounds of the motion for new trial are without merit. Proveaux v. State, 233 Ga. 456 (211 SE2d 747) (1975).

Judgment affirmed.


All the Justices concur.

Stephen M. Friedberg, for appellant.
Lewis R. Slaton, District Attorney, Donald J. Stein, Assistant District Attorney, Arthur K. Bolton, Attorney General, Harrison W. Kohler, for appellee.